             Case 2:18-cv-05325-GJP Document 58 Filed 09/01/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    DAVID V. JORDAN,

                            Petitioner,
                                                                       CIVIL ACTION
                                                                       NO. 18-05325
                v.


    JOHN WETZEL, et al.,

                            Respondents.


                                                 ORDER
        AND NOW, this 1st day of September 2021, upon consideration of Jordan’s pro

se Petition for Writ of Habeas Corpus (ECF 2),1 Respondents’ Response to the Petition

(ECF 17) and United States Magistrate Judge Timothy R. Rice’s Report and

Recommendation (ECF 28), the Court ORDERS that:

        1.       The Report and Recommendation (ECF 28) is APPROVED and

ADOPTED;2




1       Because Jordan used the wrong form, the Court ordered that he refile his petition using the
correct 28 U.S.C. § 2254 form. See (Order to Refile, ECF 4). Jordan later submitted a revised habeas
petition. (ECF 8). In ruling on Jordan’s petition, the Court considered the substance of both the
original and revised petitions.
2        Despite being warned of the consequences of not filing timely objections—and being given
numerous extensions of time to do so—Jordan failed to object to any portion of the Report and
Recommendation. See (R. & R. 11, ECF 28); see also (ECF 34, 40, 43, 45, 47, 49, 51, 57). The Court
thus reviews it for clear error. See Fed. R. Civ. P. 72(b)(3), advisory committee notes (“When no
timely objection is filed, the court need only satisfy itself that there is no clear error on the face of the
record in order to accept the recommendation.”); Henderson v. Carlson, 812 F.2d 874, 878–79 (3d Cir.
1987) (explaining that district courts need not review a report and recommendation de novo when
the party failed to object). Having reviewed the Report and Recommendation, the Court finds no
clear errors. Jordan fails to show that any alleged state-law error deprived him of a fundamentally
fair trial. See Keller v. Larkins, 251 F.3d 408, 413 (3d Cir. 2001). On the remaining claims, Jordan
cannot establish that the state court’s rulings were contrary to, or involved an unreasonable
application of, clearly established federal law or were based on an unreasonable determination of the
facts. See 28 U.S.C. § 2254(d).

                                                     1
            Case 2:18-cv-05325-GJP Document 58 Filed 09/01/21 Page 2 of 2




       2.       Jordan’s Petition (ECF 2, 8) is DENIED and DISMISSED with

prejudice;

       3.       A Certificate of Appealability shall NOT ISSUE, because reasonable

jurists would not debate (a) that Jorden failed to make a substantial showing of the

denial of a constitutional right, or (b) the correctness of the Court’s procedural rulings.

See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000); and

       4.       The Clerk of Court shall MARK the case CLOSED.




                                                  BY THE COURT:


                                                   /s/ Gerald J. Pappert
                                                  ______________________

                                                  GERALD J. PAPPERT, J.




                                             2
